Case: 4:18-cr-00975-CDP Doc.#: 66 Filed: 05/09/19 Page: 1 of 2 PagelD #: 317

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,

Case No.: 4:18CR00975 CDP/JMB
V.

CHRISTOPHER MYERS,
RANDY HAYES, and
BAILEY COLLETTA,

)
)
)
)
)
)
DUSTIN BOONE, )
)
)
)
)
Defendants. )
DEFENDANT BAILEY COLLETTA’S WAIVER OF PRETRIAL MOTIONS

COMES NOW Defendant Bailey E. Colletta, by and through counsel, and states to
the Court as follows:

1. Counsel for Defendant has discussed the Court’s Scheduling Order of
February 25, 2019 (Doc. # 59), with Defendant Bailey Colletta and in particular, the May
10, 2019 deadline for filing pretrial motions.

2. Counsel has discussed with Defendant whether it was necessary or
strategically advisable to file any pretrial motions at this time, and after consideration,

Defendant has concurred with counsel that the filing of pretrial motions at this time was

not necessary nor advisable at this time.

WHEREFORE, Defendant Bailey Colletta and her counsel of record hereby inform
the Court that Defendant is not filing any pretrial motions and that Defendant agrees with

this decision.
Case: 4:18-cr-00975-CDP Doc. #: 66 Filed: 05/09/19 Page: 2 of 2 PagelD #: 318

Respectfully submitted,

KILO, FLYNN, BILLINGSLEY,
TRAME & BROWN, P.C.

By:

By:

/s/ JOHN A. KILO
JOHN A. KILO, #21674MO

/s/ MICHAEL W. FLYNN

 

MICHAEL W. FLYNN, #23342MO
Attorneys for
Defendant Bailey Colletta
5840 Oakland Avenue
St. Louis, Missouri 63110
TELE: 314/647-8910
FAX: 314/647-3134
E-MAIL: jkilo@kiloflynn.com
mflynn@kiloflynn.com

CERTIFICATE OF SERVICE

 

[ hereby certify that on this 9" day of May, 2019, a copy of the foregoing Waiver of

Pretrial Motions was filed electronically with the Clerk of the Court in the United States
District Court, Eastern District of Missouri, Eastern Division and to be served by the operation

of the Court’s electronic filing system upon all attorneys of record.

/s/JOHN A. KILO /MICHAEL W, FLYNN

 
